UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1287



CONSOLIDATION COAL COMPANY,

                                                            Petitioner,

          versus


MARGARET EARL, Surviving spouse of Willard
Earl, deceased; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,   UNITED    STATES
DEPARTMENT OF LABOR,

                                                           Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(04-0380-BLA)


Submitted:   October 31, 2005               Decided:   December 5, 2005


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Steele Mattingly, Ashley Marie Harman, JACKSON KELLY, PLLC,
Morgantown, West Virginia, for Petitioner. Margaret Earl, Rachel,
West Virginia, Respondent Pro Se; Christian P. Barber, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C.; Helen Hart Cox,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS, Washington, D.C., for
Respondent DOWCP.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Consolidation Coal Company seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

award of black lung disability and survivor’s benefits pursuant to

30 U.S.C. §§ 901-945 (2000).    Our review of the record discloses

that the Board’s decision is based upon substantial evidence and is

without reversible error.   Accordingly, we affirm for the reasons

stated by the Board.   Consolidation Coal Co. v. Earl, No. 04-0380-

BLA (BRB Jan. 18, 2005).    We grant Consolidation Coal’s motion to

strike the addendum to respondent’s informal reply brief and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -